               Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 1 of 26



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   CLARK LANDIS, ROBERT BARKER,
     GRADY THOMPSON, and KAYLA BROWN                        No.
 9
                           Plaintiffs,                      COMPLAINT
10
     v.                                                     JURY OF TWELVE (12) DEMANDED
11
     WASHINGTON STATE MAJOR LEAGUE
12   BASEBALL STADIUM PUBLIC FACILITIES
     DISTRICT; and BASEBALL OF SEATTLE,
13   INC., a duly licensed Washington corporation
     d.b.a. Mariners Baseball, LLC, a duly licensed
14   Washington limited liability corporation d.b.a.
     The Baseball Club of Seattle, LLLP, a duly
15   licensed Washington limited liability limited
     partnership,
16
                           Defendants.
17

18          Plaintiffs Clark Landis, Robert Barker, Grady Thompson, and Kayla Brown, by and

19   through their attorneys Conrad Reynoldson of the Washington Civil & Disability Advocate, and

20   Stephen Connor and Anne-Marie Sargent of Connor & Sargent PLLC, hereby bring this

21   Complaint against Defendants Washington State Major League Baseball Stadium Public

22   Facilities District, and The Baseball Club of Seattle, LLLP.

23
     COMPLAINT - 1                                                              Conrad A. Reynoldson
                                                                    WASHINGTON CIVIL & DISABILITY
                                                                                          ADVOCATE
                                                                           3513 NE 45th Street, Suite G
                                                                                    Seattle, WA 98105
                                                                                       (206) 855-3134
               Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 2 of 26



 1                                       I.      INTRODUCTION

 2
            1.1     Safeco Field (referred to herein also as “the Stadium”) is a retractable roof
 3
     baseball park located in downtown Seattle, Washington, the home stadium of Major League
 4
     Baseball’s Seattle Mariners. Safeco Field is owned and operated by Defendant Washington State
 5
     Major League Baseball Stadium Public Facilities District.
 6
            1.2     Unfortunately, Defendant Washington State Major League Baseball Stadium
 7
     Public Facilities District and its contractors have permitted barriers at the Stadium that have the
 8
     effect of excluding patrons who use wheelchairs from many areas of the stadium, including the
 9
     best seats in the house. These impediments also interfere with the enjoyment of the baseball
10
     games throughout the Stadium for persons with disabilities confining them to wheelchairs. These
11
     discriminatory policies and practices violate Title II of the Americans with Disabilities Act and
12
     Washington’s Law Against Discrimination.
13
            1.3     Likewise, Defendant The Baseball Club of Seattle, LLLP and its contractors have
14
     permitted barriers at the Stadium that have the effect of excluding patrons who use wheelchairs
15
     from many areas of the stadium, including the best seats in the house. These impediments also
16
     interfere with the enjoyment of the baseball games throughout the Stadium for persons with
17
     disabilities confining them to wheelchairs. These discriminatory policies and practices violate
18
     Title III of the Americans with Disabilities Act and Washington’s Law Against Discrimination.
19
            1.4     This litigation is brought by Plaintiffs Clark Landis, Robert Barker, Grady
20
     Thompson, and Kayla Brown, all of whom have mobility disabilities which limit them in the
21
     major life activity of walking and require them to use wheelchairs, after being denied equal
22
     access to events offered at Safeco, specifically home games of the Seattle Mariners.
23
     COMPLAINT - 2                                                                Conrad A. Reynoldson
                                                                      WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
                Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 3 of 26



 1          1.5     Defendants have violated Title II, Title III and Washington’s Law Against

 2   Discrimination in a variety of ways, including but not limited to:

 3                 Failing to provide sufficient wheelchair accessible and companion seating

 4                  distribution;

 5                 Failing to provide sufficient wheelchair accessible and companion seating

 6                  sightlines;

 7                 Failing to provide sufficient wheelchair accessible and companion seating

 8                  dimensions and slope;

 9                 Failing to provide low counters and/or sufficient room in concession lines in the

10                  Pen to allow non-ambulatory spectators the benefit and full enjoyment of those

11                  Stadium amenities;

12                 Failing to provide an elevator to Edgar’s Cantina which is independently
13                  operable;
14                 Maintaining concourse areas throughout the Stadium which have hazardous
15                  changes in level;
16
                   Maintaining drink rails on the 200 Level which are excessively high; and
17
                   Failing to provide accessible routes into the bullpen and dugouts.
18
            1.6     Plaintiffs bring this lawsuit to ensure that they and others who use wheelchairs or
19
     other mobility devices have equal and meaningful access to and enjoyment of these fantastic
20
     sporting events.
21

22

23
     COMPLAINT - 3                                                               Conrad A. Reynoldson
                                                                     WASHINGTON CIVIL & DISABILITY
                                                                                           ADVOCATE
                                                                            3513 NE 45th Street, Suite G
                                                                                     Seattle, WA 98105
                                                                                        (206) 855-3134
               Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 4 of 26



 1                                II.     JURISDICTION AND VENUE

 2

 3           2.1    This action arises under the laws of the United States and is brought pursuant to §

 4   12132. Jurisdiction is conferred upon this court pursuant to 28 U.S.C. § 1331 (federal question

 5   jurisdiction) and 28 U.S.C. § 1343 (civil rights jurisdiction).

 6           2.2    The court also has supplemental jurisdiction over Plaintiffs’ state law claims

 7   pursuant to Washington’s Law Against Discrimination, RCW 49.60, pursuant to 28 U.S.C. §

 8   1367.

 9           2.3    Venue in this court is proper pursuant to 28 U.S.C. § 1391(b)(2), as all of the

10   events giving rise to the claims occurred in King County, Washington State.

11                                            III.    PARTIES

12           3.1    Plaintiff Clark Landis is currently and at all times relevant to this suit has been a

13   resident of Seattle, Washington. Plaintiff Landis is an individual with a disability as he is

14   substantially limited in major life activities, including but not limited to walking, and relies on a

15   wheelchair for mobility. Plaintiff Landis is a long-time Seattle Mariners’ fan.

16           3.2    Plaintiff Robert Barker is currently and at all times relevant to this suit has been a

17   resident of Edmonds, Washington. Plaintiff Barker is an individual with a disability as he is

18   substantially limited in major life activities, including but not limited to walking. Plaintiff Barker

19   relies on a wheelchair for mobility. Plaintiff Barker is also a long-time Mariners’ fan.

20           3.3    Plaintiff Grady Thompson is currently and at all times relevant to this suit has

21   been a resident of the State of Washington. Plaintiff Thompson is an individual with a disability

22   as he is substantially limited in major life activities, including but not limited to walking.

23
     COMPLAINT - 4                                                                 Conrad A. Reynoldson
                                                                       WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
                 Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 5 of 26



 1   Plaintiff Thompson relies on a wheelchair for mobility. Plaintiff Thompson is also a long-time

 2   Mariners’ fan.

 3          3.4       Plaintiff Kayla Brown is currently and at all times relevant to this suit has been a

 4   resident of Seattle, Washington. Plaintiff Brown is an individual with a disability as she is

 5   substantially limited in major life activities, including but not limited to walking, and relies on a

 6   wheelchair for mobility. Plaintiff Brown is also a long-time Mariners’ fan.

 7          3.5       Defendant Washington State Major League Baseball Stadium Public Facilities

 8   District (“PFD”) a Washington municipal corporation, developed and owns Safeco Field, home

 9   field of Major League Baseball's Seattle Mariners. The PFD leases Safeco Field to the Seattle

10   Mariners.

11          3.6       The Baseball Club of Seattle, LLLP, manages operations and maintenance for the

12   PFD for all events at Safeco.

13                                    IV.     STATEMENT OF FACTS

14                                                Background

15          4.1       Safeco Field is the home stadium of the Seattle Mariners. Upon information and

16   belief, construction of Safeco Field began in 1997, and the Stadium was opened for its first game

17   in 1999.

18          4.2       In the case of newly constructed facilities, compliance with the ADA's

19   antidiscrimination mandate requires that facilities be "readily accessible to and usable by

20   individuals with disabilities." 42 U.S.C. § 12183(a)(1). Safeco Field is a “newly constructed”

21   facility pursuant to 42 U.S.C. § 12183(a)(1).

22

23
     COMPLAINT - 5                                                                 Conrad A. Reynoldson
                                                                       WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
               Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 6 of 26



 1          4.3     The regulations pertaining to the ADA include provisions as follows: "No

 2   individual shall be discriminated against on the basis of disability in the full and equal enjoyment

 3   of the goods, services, facilities, privileges, advantages, or accommodations of any place of

 4   public accommodation . . ." 42 U.S.C. § 12182.

 5          4.4     No qualified individual with a disability shall, on the basis of disability, be

 6   excluded from participation in or be denied the benefits of the services, programs, or activities of

 7   a public entity, or be subjected to discrimination by any public entity.” 28 C.F.R. § 35.130(a).

 8          4.5     “A public entity, in providing any aid, benefit, or service, may not, directly or

 9   through contractual, licensing, or other arrangements, on the basis of disability...deny a qualified

10   individual with a disability the opportunity to participate in or benefit from the aid, benefit, or

11   service...afford a qualified individual with a disability an opportunity to participate in or benefit

12   from the aid, benefit, or service that is not equal to that afforded others...Provide different or

13   separate aids, benefits, or services to individuals with disabilities or to any class of individuals

14   with disabilities than is provided to others...Otherwise limit a qualified individual with a

15   disability in the enjoyment of any right, privilege, advantage, or opportunity enjoyed by others

16   receiving the aid, benefit, or service”. 28 C.F.R. § 35.130(b)(1).

17          4.6     As defined by the ADA, unlawful "discrimination" occurs when features of an

18   accommodation subject an individual or class of individuals on the basis of a disability or

19   disabilities of such individual or class, directly, or through contractual, licensing, or other

20   arrangements, to a denial of the opportunity of the individual or class to participate in or benefit

21   from the goods, services, facilities, privileges, advantages, or accommodations of an entity. 42

22   U.S.C. § 12182(b)(1)(A)(i).

23
     COMPLAINT - 6                                                                 Conrad A. Reynoldson
                                                                       WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
                Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 7 of 26



 1          4.7     Physical construction or alterations commenced after July 26, 1992, but prior to

 2   September 15, 2010, must comply with the Uniform Federal Accessibility Standards (“UFAS”)

 3   or the 1991 Standards for Accessible Design (“1991 Standards”). 28 C.F.R. § 35.151(c)(1).

 4          4.8     Per §4.33.3 of the 1991 Standards, “Wheelchair areas shall be an integral part of

 5   any fixed seating plan and shall be provided so as to provide people with physical disabilities a

 6   choice of admission prices and lines of sight comparable to those for members of the general

 7   public.”

 8          4.9     There are five main levels to the stadium: Field (or Street), Main Concourse (100

 9   Level – 20,835 seats), Club Level (200 Level – 4,616 seats), Suite Level (1,554 seats), and

10   Upper Concourse (300 Level – 16,023 seats).

11          4.10    Two bleacher sections are located above left field and below the center field

12   scoreboard, with 3,721 seats.

13          4.11    Defendants are required to provide wheelchair accessible and companion seats in

14   certain percentages, dispersed throughout Safeco Field. Specifically, wheelchair accessible

15   seating is required to be an integral part of the seating at Safeco Field, and Defendants are

16   required to provide people with physical disabilities a choice of admission prices and lines of

17   sight comparable to those for members of the general public.

18          4.12    Since the Stadium opened in 1999, Defendants have made it difficult for baseball

19   fans who use wheelchairs to enjoy a game from front row or other seats near the infield.

20          4.13    Defendants do not provide lines of sight comparable to front rows or other areas

21   near the infield for wheelchair users comparable to that of the general public.

22

23
     COMPLAINT - 7                                                                Conrad A. Reynoldson
                                                                      WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
               Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 8 of 26



 1                                Plaintiffs’ Experiences at the Stadium

 2          4.14    All of the plaintiffs in this matter are lifelong Mariners fans and attend games at

 3   Safeco Field every season with friends and family. Each simply want to enjoy the baseball games

 4   of the Seattle team they love on an equal basis without having an experience that is second-class

 5   to the experience ambulatory fans enjoy. All Plaintiffs in this matter have attended a game either

 6   in the 2017-2018 season, or in the previous. All Plaintiffs have plans to return for another game

 7   once the accessibility barriers alleged in this Complaint are remediated.

 8          4.15    Plaintiff Landis is a Seattle resident who typically attends at least five baseball

 9   games at Safeco Field each season. On multiple occasions he has had 300 Level seats and has

10   had other fans collide with the back of his wheelchair because the wheelchair accessible seats on

11   this level are insufficiently deep. He most recently attended a game on August 20, 2018, and sat

12   in Section 224.

13          4.16    Plaintiff Barker is an Edmonds resident and most recently attended a game on

14   May 27th, 2018 and sat in Section 112 where he felt segregated by being related to a wheelchair

15   accessible seat in the back row with an obstructed view in the cold shade.

16          4.17    Plaintiff Thompson is a Puyallup resident who is currently enrolled at the

17   University of Washington. He has a family tradition of attending at least one game a season with

18   his parents each year. He attended a game on July 1, 2018 and sat in Section 342. When Plaintiff

19   Thompson sits in these 300 Level seats, his concerns about the lack of depth and the possibility

20   of fans colliding with the back of his wheelchair impede this enjoyment of the game.

21          4.18    Plaintiff Brown is a Seattle resident whose stepfather is a police officer who has

22   assisted with security for the home dugout for over a decade. Due to her stepfather’s position,

23
     COMPLAINT - 8                                                                Conrad A. Reynoldson
                                                                      WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
               Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 9 of 26



 1   Plaintiff Brown would have been able to go into the bullpen but for the step that must be

 2   traversed to enter. She most recently attended a game on May 6, 2018.

 3                 Defendants’ Seating in Section 100 Distribution Violates the ADA

 4          4.19    The only field level wheelchair accessible seating on the 100 Level of the stadium

 5   is currently in the Diamond Club. On information and belief prices of seats in this area of the

 6   stadium vary but can cost as much as $500. The Diamond Club seats are highly desirable. The

 7   Diamond Club seats are on the main level of the stadium, in the gentle Seattle sun when it is

 8   shining, and directly behind the main action of the baseball game.

 9          4.20    The stadium’s current arrangement in Section 100 does not satisfy the ADA’s

10   requirements. Among other things, Defendants do not provide Safeco Field patrons who use

11   wheelchairs with a choice of admission prices and lines of sight comparable to the front rows, or

12   other rows near the infield, of the 100 Level. Upon information and belief, there is one

13   wheelchair accessible seat in the Diamond Club which costs $500, and it does not comply with

14   2010 ADA standards. The only other wheelchair accessible seats on the 100 Level are at the

15   back of each section. On information and belief non-accessible front row seating is provided

16   around the entire perimeter of the field and ranges in price from as low as $34 to as high as $500

17   in the Diamond Club. The inaccessible seats in the 100 Level are superior to the wheelchair

18   accessible seats in the 100 Level for the following reasons, among others:

19                   •      Being closer to the game, thus providing a better view of the action;

20                   •      Being able to hear the on-field sounds of the games and see players’ facial

21                   expressions and interactions;

22                   •      Being able to interact with players and umpires;

23
     COMPLAINT - 9                                                               Conrad A. Reynoldson
                                                                     WASHINGTON CIVIL & DISABILITY
                                                                                           ADVOCATE
                                                                            3513 NE 45th Street, Suite G
                                                                                     Seattle, WA 98105
                                                                                        (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 10 of 26



 1                    •     Being able to enjoy the sun on cooler days; and

 2                    •     Receiving baseballs from field attendants or players.

 3          4.21    From many of the accessible seats on the 100 Level, one cannot see the High

 4   Definition (“HD”) Scoreboard. The non-accessible seating in the 100 Section does have a view

 5   of the scoreboard.

 6          4.22    The HD scoreboard is above the center field and, upon information and belief,

 7   was installed in 2013. Upon information and belief, the Stadium’s HD scoreboard is 201 feet

 8   wide, over 11,000 square feet in area, the second largest screen in use by any Major League

 9   Baseball team, and the twenty-fifth largest video screen in the world. The board can be used

10   either all at once (for live action or video replays) or can be split into sections for displaying

11   information such as statistics, game status, and advertisements.

12          4.23    The view of the scoreboard is either completely or mostly obstructed when seated

13   in the 100 Level accessible seats. This is a violation of Title II, which provides as follows:

14          A public entity shall take appropriate steps to ensure that communications with
            applicants, participants, members of the public, and companions with disabilities
15          are as effective as communications with others.

16   28 CFR § 35.160 (a)(1).

17          4.24    Additionally, 28 CFR § 36.303 (c)(1) provides as follows:

18

19          A public accommodation shall furnish appropriate auxiliary aids and services
            where necessary to ensure effective communication with individuals with
20          disabilities.

21   Spectators rely on the scoreboard for replays, live statistics, visual entertainment and

22   announcements between innings and more. Without the ability to stand or sit with a view of the

23
     COMPLAINT - 10                                                                Conrad A. Reynoldson
                                                                       WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 11 of 26



 1   scoreboard, Plaintiffs and other non-ambulatory spectators are unable to track of pitches and

 2   innings during the game. Thus, there is a failure to communicate effectively when the scoreboard

 3   is hidden from view under both Title II and Title III of the ADA.

 4          4.25    By contrast, most of the non-accessible seats on the 100 Level have a clear view

 5   of the scoreboard, and all of the front row non-accessible seats on the 100 Level have a clear

 6   view of the scoreboard.

 7          4.26    The law requires that Plaintiffs and other non-ambulatory spectators have choices

 8   of seating locations and viewing angles that are substantially equivalent to, or better than, the

 9   choices of seating locations and viewing angles available to all other spectators.

10          4.27    All plaintiffs in this matter have plans to attend another game and sit in field level

11   seats once they are provided at comparable price points and are compliant.

12          4.28    Plaintiffs have been damaged and will continue to be damaged by Defendants’

13   discrimination.

14                  Defendants’ 100 Level and 200 Level Seats Do Not Comply with
                                    ADA Standards for Sightlines
15
            4.29    §4.33.3 of the 1991 Standards requires that:
16
            Wheelchair areas shall be an integral part of any fixed seating plan and shall be
17          provided so as to provide people with physical disabilities a choice of admission
            prices and lines of sight comparable to those for members of the general public.
18

19

20          4.30    Plaintiffs and other non-ambulatory spectators do not have adequate sightlines

21   over standing spectators when seated in the wheelchair accessible seating on the 100 or 200

22   Levels. Because of their disabilities, they are unable to stand or walk, and require the use of a

23
     COMPLAINT - 11                                                               Conrad A. Reynoldson
                                                                      WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 12 of 26



 1   wheelchair for mobility. When spectators stand, Plaintiffs sight lines are obscured. This is most

 2   likely to occur at exciting moments of the game.

 3          4.31     Defendants provide two platforms on the 200 Level to address this issue in some

 4   of the wheelchair accessible and companion seating, but most of the wheelchair accessible and

 5   companion seating on this level does not have a platform. By contrast, the 100 Level does not

 6   have platforms to address the issue.

 7          4.32     All plaintiffs in this matter have plans to attend another game and sit in 100 and

 8   200 Level wheelchair accessible seats once the sightlines are compliant.

 9                 Defendants’ 300 Level and Left Field Bleacher Seats Do Not Comply
                                          with ADA Standards
10
            4.33     ADA standards require a seating depth in accessible seating of forty-eight inches
11
     minimum plus thirty-six inches minimum for a minimum egress width. The depth of seating in
12
     the 300 Level and Sections 180 and 181 in left field does not comply with these ADA
13
     requirements. Pursuant to §4.33.2 of the 1991 Standards, the depth of the seating at this level and
14
     in these sections is insufficient, leaving little room behind a disabled patrons’ wheelchair for
15
     fellow spectators to travel.
16
            4.34     Plaintiff Landis cannot comfortably sit in the 300 Level or Section 180 and 181 in
17
     left field seating because his wheelchair obstructs the minimum required egress width due to
18
     noncompliant accessible seating dimensions and results in other spectators colliding with the
19
     back of his wheelchair while they ingress and egress. He has experienced this on multiple
20
     occasions when he sat in accessible seats on the 300 Level. This interferes with his enjoyment of
21
     the games as his wheelchair is bumped and moved throughout the game as spectators maneuver
22
     behind him to their seats. While this noncompliance will not deter Plaintiff Landis from
23
     COMPLAINT - 12                                                               Conrad A. Reynoldson
                                                                      WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 13 of 26



 1   attending games of his beloved Mariners, he will have an experience more comparable to the

 2   experience of ambulatory spectators once these seats are made compliant.

 3          4.35    Plaintiff Barker cannot sit in the 300 Level or Section 180 and 181 in left field

 4   seating comfortably and without reasonable apprehension because his wheelchair obstructs the

 5   cross aisle due to noncompliant accessible seating dimensions and egress width dimensions that

 6   results in fans who walk by colliding with his wheelchair. He has not attempted to sit in these

 7   seats for due to this reasonable apprehension but plans to do so once these seats are made

 8   compliant.

 9          4.36    Plaintiff Thompson cannot sit in the 300 Level or Section 180 and 181 in left field

10   seating comfortably and without reasonable apprehension because his wheelchair obstructs the

11   cross aisle due to noncompliant accessible seating dimensions and egress width dimensions that

12   results in fans who walk by colliding with his wheelchair. Whenever he sits in these seats he

13   feels cramped for space and is concerned by the possibly of collisions by spectators passing

14   behind him. While this noncompliance will not deter Plaintiff Thompson from attending games

15   of his beloved Mariners, he will have an experience more comparable to the experience of

16   ambulatory spectators once these seats are made compliant.

17          4.37    Plaintiff Brown cannot sit in the 300 Level or Section 180 and 181 in left field

18   seating comfortably and without reasonable apprehension because her wheelchair obstructs the

19   accessible route due to noncompliant accessible seating dimensions and egress width dimensions

20   as it would result in fans colliding with her wheelchair as they enter and exit their seating. She

21   has not attempted to sit in the seats for due to this reasonable apprehension but has plans to do so

22   once these seats are made compliant.

23
     COMPLAINT - 13                                                               Conrad A. Reynoldson
                                                                      WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
                Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 14 of 26



 1          4.38    Further at least one section of wheelchair accessible and companion seating in

 2   Left Field of the 100 Level has an expansion joint running through the seats in violation of the

 3   level surface requirement of §4.33.4 of the 1991 Standards. Not having a level accessible seating

 4   surface means that wheelchair users have to sit at awkward angles and navigate a bump every

 5   time they move, and potentially have wheels get stuck. All plaintiffs in this matter and all non-

 6   ambulatory spectators require a level surface for their accessible seating in order to comfortably

 7   watch the game in their wheelchairs.

 8       Defendants’ Edgar’s Cantina Platform Lift Does Not Comply with ADA Standards

 9          4.39    Per §410.1 of the 2010 Standards Platform Lift operation is required to be

10   automatic.

11          4.40    The Edgar’s Cantina LU/LA elevator requires a key for operation and is thus not

12   “automatic”.

13          4.41    Because the elevator is not automatic Plaintiffs Landis, Barker, and Brown are

14   unable to patronize Edgar’s Cantina without extra assistance and hassle.

15          4.42    Once this elevator is compliant these Plaintiffs will use it to access Edgar’s

16   Cantina.

17   Defendants’ Concessions in “The Pen” and 100 Level Do Not Comply with ADA Standards

18          4.43    Per §5.2 of the 1991 Standards, “Where food or drink is served at counters

19   exceeding 34 in (865 mm) in height for consumption by customers seated on stools or standing at

20   the counter, a portion of the main counter which is 60 in (1525 mm) in length minimum shall be

21   provided…”

22

23
     COMPLAINT - 14                                                              Conrad A. Reynoldson
                                                                     WASHINGTON CIVIL & DISABILITY
                                                                                           ADVOCATE
                                                                            3513 NE 45th Street, Suite G
                                                                                     Seattle, WA 98105
                                                                                        (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 15 of 26



 1          4.44    Further, per §5.5 of the 1991 Standards, “Food service lines shall have a

 2   minimum clear width of 36 in (915 mm), with a preferred clear width of 42 in (1065 mm) to

 3   allow passage around a person using a wheelchair.”

 4          4.45    Upon information and belief, both fixed and portable concession counters in the

 5   Pen, such as the Jack Daniels bar and the Silver Bullet Bar, have excessive counter height.

 6          4.46    This excessive counter height means that Plaintiffs are unable to sufficiently reach

 7   the counter to make purchases unassisted.

 8          4.47    The food service lines for multiple concessions in the Pen such as Jack’s BBQ

 9   and Dynamite Chicken.

10          4.48    The food service lines with insufficient minimum clear width mean that Plaintiffs

11   are unable to navigate the lines in order to reach the counter to make purchases unassisted.

12          4.49    Whenever Plaintiff Landis has purchased food from the Pen he has had to ask his

13   companions to do it for him because he is unable to access the concessions due to the above

14   described violations. He plans on and looks forward to purchasing concessions from the Pen

15   independently once they are made compliant.

16          4.50    Plaintiff Barker has not purchased concessions from the Pen because he has

17   knowledge of the above described violations and wishes to purchase concessions independently.

18   He has plans to purchase concessions from the Pen once it is made compliant.

19          4.51    Whenever Plaintiff Thompson has purchased food from the Pen he has had to ask

20   his family to do it for him because he is unable to access the concessions due to the above

21   described violations. He plans on and looks forward to purchasing concessions from the Pen

22   independently once they are made compliant.

23
     COMPLAINT - 15                                                             Conrad A. Reynoldson
                                                                    WASHINGTON CIVIL & DISABILITY
                                                                                          ADVOCATE
                                                                           3513 NE 45th Street, Suite G
                                                                                    Seattle, WA 98105
                                                                                       (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 16 of 26



 1          4.52    Plaintiff Brown has not purchased concessions from the Pen because she has

 2   knowledge of the above described violations and wishes to purchase concessions independently.

 3   She has plans to purchase concessions from the Pen once it is made compliant.

 4     Defendants’ Common Areas on the 100, 200, and 300 Levels Do Not Comply with ADA
                                         Standards
 5
            4.53    All plaintiffs in this matter have recently encountered the violations described
 6
     herein regarding the common areas on the 100 and 300 Levels. In addition, Plaintiff Landis has
 7
     experienced drink rail that are too high in violation of Section 5.2 of the 1991 Standards on the
 8
     200 Level, which provide as follows:
 9
            Where food or drink is served at counters exceeding 34 in (865 mm) in height for
10          consumption by customers seated on stools or standing at the counter, a portion of
            the main counter which is 60 in (1525 mm) in length minimum shall be
11          provided…

12          4.54    Upon information and belief, metal expansion joints on the 100 and 300 Levels

13   have excessive vertical changes in level which present a hazard for wheelchair users such as

14   Plaintiffs in this matter as well as others with mobility disabilities. Driving wheelchairs over

15   such expansion joints can be jarring and may result in difficulty controlling the wheelchair

16   driving and avoiding collisions with other spectators.

17          4.55    These vertical changes to the metal expansion joints are in violation of Section

18   4.5.2 of the 1991 Standards, which provide that

19          Changes in level up to 1/4 in (6 mm) may be vertical and without edge treatment
            (see Fig. 7(c) ). Changes in level between 1/4 in and 1/2 in (6 mm and 13 mm)
20          shall be beveled with a slope no greater than 1:2 (see Fig. 7(d) ). Changes in level
            greater than 1/2 in (13 mm) shall be accomplished by means of a ramp that
21          complies with 4.7 or 4.8.

22

23
     COMPLAINT - 16                                                               Conrad A. Reynoldson
                                                                      WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 17 of 26



 1          4.56    Upon information and belief, gaps in the floor on the 100 Level have excessive

 2   vertical changes in level which present a hazard for wheelchair users such as Plaintiffs in this

 3   case as well as others with mobility disabilities.

 4          4.57    On information and belief all of the drink rails along the windows of the 200

 5   Level exceed height requirements and do not have any lowered segments. This prevents Plaintiff

 6   Landis from being able to watch the game from inside the 200 Level with friends and family and

 7   experience the same benefits in that area as ambulatory spectators enjoy. Further if something

 8   exciting unexpectedly occurs on the field of play, Plaintiff Landis cannot look out over the

 9   railing like everyone else, and his view would be blocked by standing spectators watching a key

10   moment of the game.

11          4.58    As a public entity providing services, the PFD must provide all people with

12   disabilities with equal access to the services the PFD and its tenants provide, including services

13   provided at Safeco.

14     Defendants’ fail to provide an accessible route to the bullpen and dugouts that complies
                                       with the ADA Standards
15
            4.59    Plaintiff Brown is denied opportunities to participate in activities taking place in
16
     the bullpen and dugouts due to Defendants' failure to provide an accessible route that complies
17
     with the ADA standards.
18
            4.60    In order to access the bullpen as well as the dugouts, visitors must traverse a step.
19
            4.61    Per §4.33.3 of the 1991 ADA Standards, “an accessible route shall connect
20
     wheelchair seating locations with performing areas, including stages, arena floors, dressing
21
     rooms, locker rooms, and other spaces used by performers.”
22

23
     COMPLAINT - 17                                                               Conrad A. Reynoldson
                                                                      WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
               Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 18 of 26



 1            4.62   Plaintiff Brown is unable to traverse steps in her wheelchairs due to her mobility

 2   disabilities and is thus denied access due to the lack of a compliant accessible route.

 3                                     V.      CAUSES OF ACTION

 4                                         First Cause of Action
                          Title II of the Americans with Disabilities Act of 1990
 5                                        42 U.S.C. § 12101 et seq.

 6            5.1    Plaintiffs incorporate by reference each and every allegation contained in the

 7   foregoing paragraphs.

 8            5.2    Title II of the ADA provides in pertinent part: “[N]o qualified individual with a

 9   disability shall, by reason of such disability, be excluded from participation in or be denied the

10   benefits of the services, programs, or activities of a public entity, or be subjected to

11   discrimination by any such entity.” 42 U.S.C. § 12132.

12            5.3    At all times relevant to this action, the PFD was and is a “public entity” within the

13   meaning of Title II of the ADA and provides a pedestrian right of way program, service, or

14   activity to the general public.

15            5.4    At all times relevant to this action, Plaintiffs were and are qualified individuals

16   with disabilities within the meaning of Title II of the ADA and meet the essential eligibility

17   requirements for the receipt of the services, programs, or activities of the PFD. 42 U.S.C. §

18   12131.

19            5.5    Defendants are mandated to operate each service, program, or activity “so that,

20   when viewed in its entirety, it is readily accessible to and useable by individuals with

21   disabilities.” 28 C.F.R. § 35.150; see also 28 C.F.R. § 35.149. This requirement applies to all

22

23
     COMPLAINT - 18                                                                Conrad A. Reynoldson
                                                                       WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
                Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 19 of 26



 1   programs, services, and activities that a public entity offers, whether or not they are carried out in

 2   facilities that have been constructed or altered since January 26, 1992.

 3             5.6    The regulations implementing Title II of the ADA provide that a public entity

 4   must maintain the features of all facilities required to be accessible by the ADA. 28 C.F.R. §

 5   35.133.

 6             5.7    Further, per 28 CFR § 35.160 (a)(1), “A public entity shall take appropriate steps

 7   to ensure that communications with applicants, participants, members of the public, and

 8   companions with disabilities are as effective as communications with others.”

 9             5.8    Plaintiffs are informed, believe, and thereon allege that Defendants commenced

10   construction on the Stadium after January 1, 1992 and that Defendants, through their

11   administrative methods, policies, and practices, has failed to make the Stadium readily accessible

12   to and usable by persons with disabilities as required under regulation standards and guidelines.

13             5.9    Plaintiffs are informed, believe, and thereon allege that since March 15, 2012,

14   Defendants have constructed, altered, or repaired parts of Safeco within the meaning of the ADA

15   regulations, and that Defendants, through their administrative methods, policies, and practices,

16   have failed to make such facilities compliant with the ADA regulations as updated in 2010, as

17   required under 28 C.F.R. § 35.151(c)(5).

18             5.10   Plaintiffs are informed, believe, and thereon allege that Defendants and their

19   agents and employees have violated and continue to violate Title II of the ADA by failing to

20   maintain the ticketing, accessible routes, concessions, viewing areas, communications, and

21   seating of the Stadium in an accessible manner.

22

23
     COMPLAINT - 19                                                               Conrad A. Reynoldson
                                                                      WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 20 of 26



 1          5.11    Plaintiffs are informed, believe, and thereon allege that Defendants and their

 2   agents and employees have violated and continue to violate Title II of the ADA by failing to

 3   timely respond to and remedy complaints regarding the lack of accessibility of its ticketing,

 4   accessible routes, concessions, viewing areas, and seating at the Stadium.

 5          5.12    The ADA’s regulations at 43 C.F.R. § 17.550(a)(3) prevent public entities from

 6   refusing to comply with their obligations to provide persons with disabilities meaningful access

 7   to their programs and services by claiming that doing so would impose an undue financial or

 8   administrative burden, unless such a determination is made by an agency head or his or her

 9   designee after consulting all agency resources available for use in the funding and operation of

10   the conducted program or activity and the determination is accompanied by a written statement

11   of the reasons for reaching that conclusion. On information and belief, Defendants, through their

12   agency heads and/or designees, have failed to make such a determination accompanied by the

13   required written statement and has, therefore, failed to demonstrate that providing the access

14   Plaintiffs seek to ticketing, accessible routes, concessions, viewing areas, and seating at Safeco

15   would impose an undue financial or administrative burden. Moreover, the exception for undue

16   financial or administrative burdens does not apply to architectural barriers.

17          5.13    As a direct and proximate result of the aforementioned acts, Plaintiffs have

18   suffered and continues to suffer difficulty, hardship, isolation, and segregation due to

19   Defendants’ failure to remediate ticketing, accessible routes, concessions, viewing areas,

20   communication, and seating barriers. These failures have denied and continue to deny Plaintiffs

21   the full, equal, and meaningful access to the events hosted at Safeco that the ADA requires.

22          5.14    Plaintiffs have been damaged in an amount to be determined at trial.

23
     COMPLAINT - 20                                                              Conrad A. Reynoldson
                                                                     WASHINGTON CIVIL & DISABILITY
                                                                                           ADVOCATE
                                                                            3513 NE 45th Street, Suite G
                                                                                     Seattle, WA 98105
                                                                                        (206) 855-3134
                Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 21 of 26



 1             5.15   Because Defendants’ discriminatory conduct presents a real and immediate threat

 2   of current and continuing future violations, declaratory and injunctive relief are appropriate

 3   remedies. Congress has authorized courts to issue “order[s] to alter facilities to make such

 4   facilities readily accessible to and usable by individuals with disabilities.” 42 U.S.C. §

 5   12188(a)(2).

 6             5.16   Further, plaintiffs are entitled to compensatory monetary damages under Title II of

 7   the ADA if Plaintiff can prove intentional discrimination. Upon information and belief, Defendants

 8   have been aware of the ADA violations for years and have failed to remedy these violations.

 9             5.17   Pursuant to 42 U.S.C. § 12133 and 12205, Plaintiffs are entitled to declaratory

10   and injunctive relief as well as reasonable attorneys’ fees and costs incurred in bringing this

11   action.

12                                          Second Cause of Action
                           Title III of the Americans with Disabilities Act of 1990
13                                          42 U.S.C. § 12101 et seq.

14             5.18   Plaintiffs incorporate by reference each and every allegation contained in the

15   foregoing paragraphs.

16             5.19   Safeco field is a Stadium and is therefore a place of public accommodation as

17   defined in 42 U.S.C. § 12181(7)(C).

18             5.20   Defendant Baseball Club of Seattle, LLLP leases, operates and manages Safeco in

19   Seattle, Washington.

20             5.21   Defendants have discriminated against Plaintiffs on the basis of their disabilities.

21   Defendants’ discriminatory conduct includes but is not limited to:

22

23
     COMPLAINT - 21                                                                Conrad A. Reynoldson
                                                                       WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
                Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 22 of 26



 1         a.       Discriminatory exclusion from and/or denial of goods, services, facilities, privileges,

 2                  advantages, accommodations, and/or opportunities;

 3         b.       Provision of goods, services, facilities, privileges, advantages, and/or

 4                  accommodations that are not equal to those afforded non-disabled individuals;

 5         c.       Failing to provide wheelchair seating that is sufficiently dispersed throughout Safeco

 6                  Field;

 7         d.       Failing to provide wheelchair seating that is an integral part of the fixed seating at

 8                  Safeco Field;

 9         e.       Failing to provide people with physical disabilities a choice of admission prices and

10                  lines of sight comparable to those for members of the general public;

11         f.       Failing to provide fully accessible concessions stands and dining areas;

12         g.       Failing to provide fully accessible routes;

13         h.       Failing to provide viewing areas with equivalent views of the field and bullpen;

14         i.       Failing to furnish appropriate auxiliary aids and services to ensure effective

15                  communication with individuals with disabilities;

16         j.       Failing to make reasonable modifications in policies, practices, and/or procedures as

17                  necessary to afford the goods, services, facilities, privileges, advantages, and/or

18                  accommodations of Safeco Field to individuals with disabilities; and

19         k.       Failing to make alterations in such a manner that, to the maximum extent feasible,

20                  the altered portions of Safeco Field are readily accessible to and usable by

21                  individuals with disabilities, including individuals who use wheelchairs.

22

23
     COMPLAINT - 22                                                                Conrad A. Reynoldson
                                                                       WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 23 of 26



 1           5.22      As such, Defendants’ discriminate and, in the absence of the injunction requested

 2   herein, will continue in the future to discriminate against Plaintiffs on the basis of disability in

 3   the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

 4   accommodations and/or opportunities of Safeco Field in violation of Title III of the Americans

 5   with Disabilities Act, 42 U.S.C. § 12181 et seq. and/or its implementing regulations.

 6           5.23      Congress has authorized courts to issue “order[s] to alter facilities to make such

 7   facilities readily accessible to and usable by individuals with disabilities.” 42 U.S.C. §

 8   12188(a)(2).

 9           5.24      Pursuant to 42 U.S.C. § 12188 and 12205, Plaintiffs are entitled to declaratory

10   and injunctive relief as well as reasonable attorneys’ fees, expert expenses, and costs incurred in

11   bringing this action.

12           5.25      Plaintiffs have been damaged and will continue to be damaged by this

13   discrimination.

14                                         Third Cause of Action
                                  Washington Law Against Discrimination
15                           Revised Code of Washington §§ 49.60.010-49.60.505

16           5.26      Plaintiffs incorporate by reference each and every allegation contained in the

17   foregoing paragraphs.

18           5.27      Section 49.60.030(1) of the Revised Code of Washington provides in pertinent

19   part:

20           The right to be free from discrimination because of . . . the presence of any
             sensory, mental, or physical disability . . . is recognized as and declared to be a
21           civil right. This right shall include, but not be limited to: . . . (b) The right to the
             full enjoyment of any of the accommodations, advantages, facilities, or privileges
22           of any place of public resort, accommodation, assemblage, or amusement . . . .

23
     COMPLAINT - 23                                                                 Conrad A. Reynoldson
                                                                        WASHINGTON CIVIL & DISABILITY
                                                                                              ADVOCATE
                                                                               3513 NE 45th Street, Suite G
                                                                                        Seattle, WA 98105
                                                                                           (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 24 of 26



 1          5.28    The Stadium is a “place of public resort, accommodation, assemblage, or

 2   amusement” within the meaning of the Washington Law Against Discrimination, Wash. Rev.

 3   Code § 49.60.040.

 4          5.29    Plaintiffs are individuals with disabilities within the scope of the Washington Law

 5   Against Discrimination.

 6          5.30    Plaintiffs are informed, believe, and thereon allege that Defendants and their

 7   agents and employees have violated and continue to violate sections 49.60.010 et seq. of the

 8   Revised Code of Washington by unlawfully denying Plaintiffs full and equal access to the

 9   ticketing, accessible routes, concessions, viewing areas, and seating comparable to the access

10   that it offers to others attending events at the Stadium as well as failure to effectively

11   communicate and for the reasons set forth above, including violating the ADA.

12          5.31    Furthermore, Plaintiffs are informed, believe, and thereon allege that Defendants

13   and their agents and employees have violated and continue to violate sections 49.60.010 et seq.

14   of the Revised Code of Washington by unlawfully denying Plaintiffs full and equal access to

15   other places of public resort, accommodation, assemblage, or amusement.

16          5.32    Defendants’ actions constitute discrimination against persons with disabilities and

17   violate the Washington Law Against Discrimination, Revised Code of Washington § 49.60.010

18   et seq., in that persons with mobility disabilities have been and are denied full and equal

19   enjoyment of the accommodations, advantages, facilities, privileges, and services that

20   Defendants provide to individuals who do not have disabilities.

21          5.33    As a direct and proximate result of the aforementioned acts, Plaintiffs have

22   suffered and continue to suffer difficulty, hardship, isolation, and segregation due to Defendants’

23
     COMPLAINT - 24                                                                Conrad A. Reynoldson
                                                                       WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
              Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 25 of 26



 1   failure to remediate ticketing and seating at events held at the Stadium. These failures have

 2   denied Plaintiffs the full and equal enjoyment of the events held at this venue that the

 3   Washington Law Against Discrimination requires. Plaintiffs have been damaged in an amount to

 4   be determined at trial.

 5          5.34      Pursuant to Wash. Rev. Code § 49.60.030(2), Plaintiffs are entitled to declaratory

 6   and injunctive relief and to recover from Defendants the reasonable attorneys’ fees and costs

 7   incurred in bringing this action.

 8                                       VI.   PRAYER FOR RELIEF

 9          WHEREFORE, Plaintiffs pray for the following relief:

10          6.1       That this Court assume jurisdiction;

11          6.2       That this Court issue an order declaring the Defendants to be in violation of the

12   Americans with Disabilities Act;

13          6.3       That this Court issue declaratory and injunctive relief ordering the Defendants to

14   bring Safeco Field into compliance with, and to operate Safeco Field in compliance with, the

15   Americans with Disabilities Act, pursuant to 42 U.S.C. § 12133 and 12205;

16          6.4       That this Court award Plaintiffs compensatory monetary damages pursuant to

17   Title II of the ADA for Defendants’ intentional discrimination;

18          6.5       That this Court award Plaintiffs their reasonable attorneys’ fees and costs

19   pursuant to 42 U.S.C. § 12133, 42 U.S.C. § 12205, and RCW 49.60.030(2); and

20          6.6       That this Court award such additional or alternative relief as may be just, proper

21   and equitable.

22          Dated this 15th day of October, 2018.

23
     COMPLAINT - 25                                                               Conrad A. Reynoldson
                                                                      WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
            Case 2:18-cv-01512-BJR Document 1 Filed 10/15/18 Page 26 of 26



 1                                WASHINGTON CIVIL & DISABILITY ADVOCATE

 2                                By /s/Conrad Reynoldson
                                  Conrad Reynoldson, WSBA No. 48187
 3                                WASHINGTON CIVIL & DISABILITY ADVOCATE
                                  3513 NE 45th Street, Suite G
 4                                Seattle, WA 98105
                                  Email: conrad@wacda.com
 5                                Phone: (206) 855-3134
                                  Co-Counsel for Plaintiffs
 6
                                  CONNOR & SARGENT PLLC
 7
                                  By /s/ Stephen Connor
 8                                Stephen P. Connor, WSBA No. 14305
                                  CONNOR & SARGENT PLLC
 9                                1000 Second Avenue, Suite 3670
                                  Seattle, WA 98104
10                                Email: steve@cslawfirm.net
                                  Phone: 206-654-5050
11                                Co-Counsel for Plaintiffs

12                                CONNOR & SARGENT PLLC

13                                By /s/ Anne-Marie Sargent
                                  Anne Marie E. Sargent, WSBA No. 27160
14                                CONNOR & SARGENT PLLC
                                  1000 Second Avenue, Suite 3670
15                                Seattle, WA 98104
                                  Email: aes@cslawfirm.net
16                                Phone: 206-654-4011
                                  Co-Counsel for Plaintiffs
17

18

19

20

21

22

23
     COMPLAINT - 26                                                Conrad A. Reynoldson
                                                       WASHINGTON CIVIL & DISABILITY
                                                                             ADVOCATE
                                                              3513 NE 45th Street, Suite G
                                                                       Seattle, WA 98105
                                                                          (206) 855-3134
